--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
DEVELOPMENT AGREEMENT


THIS DEVELOPMENT AGREEMENT (the “Agreement”) entered into and effective as of
the 12th day of April, 2011, by and between Alamo Energy Corp., a Nevada
corporation, whose address is 10497 Town and Country Way, Suite 820, Houston,
Texas 77024 (“Alamo”) and Range Kentucky Holdings LLC, a Wyoming limited
liability company, whose address is P.O. Box 726, 504 Fremont, Thermopolis, WY
82443-2913 (herein, “RKH”).  Alamo and RKH are herein individually designated as
a “Party” and collectively as the “Parties”.


RECITALS


RKH, as Seller, and Alamo, as Buyer, have entered into a certain Member Interest
Purchase and Sale Agreement dated April 12, 2011 (the “MIPSA”), whereby Alamo
agreed to acquire all of the membership interests in KYTX Oil and Gas,
LLC,(“KYTX”), KYTX Pipeline, LLC (“Pipeline”); and KYTX Drilling Company, LLC
(“Drilling”).  KYTX, Pipeline, and Drilling are hereafter collectively referred
to as the “Operating Entities”


As part of the transaction contemplated by the MIPS, the Parties agreed to
execute this Agreement whereby Alamo will undertake the development of the
current or future assets of the Operating Entities (the “Assets”) and will
provide for the development of other oil, gas or pipeline properties acquired by
Alamo and/or its Affiliates within Knox, Bell, Leslie, Clay, Laurel, Whitley or
Harlan Counties, Kentucky (the “Development Area”).


NOW THEREFORE, in consideration of the premises and of the mutual obligations of
the Parties, the Parties do hereby agree as follows:


1. DEFINITIONS
 
As used in this Agreement, the following terms shall have the following meanings
unless the context otherwise requires:


1.1 “Affiliate” shall mean, with respect to any Person (which shall include any
individual, partnership, company, joint venture, corporation, limited liability
company, trust, trustee, receiver, or other entity or any unincorporated
association or organization), any person directly or indirectly Controlling,
Controlled by or under common Control with such person.
 
1.2 “Asset Acquisition Costs” means all costs incurred in acquiring in the
Development Area (i) producing or non-producing Wells, (ii) Leases, Lease
Options or Mineral Interests, (iii) operating or non-operating pipelines, and
(iv) the equipment, facilities, and inventory related to any of (i), (ii) and
(iii) pursuant to a transaction involving the acquisition of any of (i) through
(iv) directly or indirectly through the acquisition of a Person owning any of
(i) through (iv).  Such costs shall include, by way of illustration, cash or
equity consideration, broker’s fees, recording fees, title examination expense,
legal expense, title curative costs, and accounting or other consultant costs
incurred to complete the transaction.
 
1.3 “Control”, “Controlling”, “Controlled by”, and “under common Control with”
shall mean the possession directly or indirectly of the authority to direct or
cause the direction of the management, policies or operational activities of a
Person, whether through ownership of voting securities or other right to vote,
by contract or otherwise.
 
1.4 “Funded Amount” means two million U.S. dollars (“$2,000,000.00”).
 
1.5 “Lease” means an oil and gas lease; oil, gas and mineral lease; compulsory
pooled interest; pooled interest; leasehold estates, partial and other interests
therein and subleases thereof; operating rights and other rights authorizing the
owner thereof to explore for and produce oil, gas (including casinghead gas and
coalbed methane gas) and related hydrocarbons and other minerals.  This term
also includes top leases and other interests which are to vest upon the
expiration of a currently effective interest.
 
1.6 “Lease Acquisition Costs” means all costs incurred in acquiring Leases,
Lease Options or Mineral Interests in the Development Area including, by way of
illustration, cash bonus consideration (including bonuses paid for interests
acquired by compulsory pooling), broker’s fees, recording fees, title
examination expense, legal expense and title curative costs.
 
 
1

--------------------------------------------------------------------------------

 
1.7 “Lease Option” means any contract or other agreement by which the holder has
the right, but not the obligation, to acquire a Lease or Leases or Mineral
Interest by the payment of money or for other consideration.
 
1.8 “Mineral Interest” means all fee mineral interests, term mineral interests,
royalties, overriding royalties, net profits interests and production payments
relating to oil, gas and other minerals in the Development Area.
 
1.9 “Person” means an individual, a partnership, a corporation, an association,
a limited liability company, a joint stock company, a trust, a joint venture, or
an unincorporated organization.
 
1.10  “Pipeline Development Costs” means all capital costs paid for the
expansion, and construction of any pipelines owned or operated by Alamo or its
Affiliates in the Development Area for the transportation, processing and
marketing of oil, gas and other minerals and constituent byproducts
thereof.  Pipeline Development Costs shall include any Right of Way Acquisition
Costs.
 
1.11  “Right of Way” means a lease, right or way, servitude or other agreement
granting rights to the owner thereof to develop, build, lay, and operate a
pipeline for the transportation, processing, and marketing of oil and gas and
any constituent by-products thereof.
 
1.12 “Right of Way Acquisition Costs” means all costs incurred in acquiring
Rights of Way in the Development Area including, by way of illustration, cash
bonus consideration, broker’s fees, recording fees, title examination expense,
legal expense and title curative costs.
 
1.13  “Well” means any well intended for the production of oil, gas or other
hydrocarbons that is drilled on a Lease.
 
1.14  “Well Development Costs” shall mean all costs of (a) drilling, testing,
logging, deepening, plugging back, side-tracking, reworking, re-fracing,
repairing, workover, completion, re-completion, redrilling, and equipping a
Well, (b) the capital costs incurred for processing, transportation and
marketing of the oil, gas and other minerals and constituent by-products
thereof, or (c) for the plugging and abandonment of the same in the event a Well
is determined to be a dry hole (whether or not a completion attempt is
made).  “Well Development Costs” include (i) all costs incurred in connection
with operations in preparation for drilling; (ii) all costs incurred for the
settlement of claims for surface damage incurred in connection with the
drilling, completion of a Well or the plugging and abandonment of a Well; (iii)
costs of restoring the well site in accordance with applicable governmental
and/or Lease requirements following completion of drilling and completion
operations; and (iv) title examination expense and title curative costs incurred
in connection with drilling of a Well.  Well Development Costs shall also
include any costs paid by Alamo or its Affiliates or cause to be paid by third
Persons by Alamo or its Affiliates in transporting, processing, marketing or
making the oil and gas marketable or incident to marketing oil and gas or for
any central facilities applicable to multiple Wells if such costs are not
included in Pipeline Operation Costs.
 
2. DEVELOPMENT OF THE DEVELOPMENT AREA
 
2.1 Alamo will, or will cause its Affiliates to, spend or to cause a third
Person to spend (for the benefit of Alamo and/or its Affiliates) the Funded
Amount in the development of oil, gas and other minerals and related pipeline
and other infrastructure within the Development Area.  The Funded Amount shall
be spent for Asset Acquisition Costs, Lease Acquisition Costs, Well Development
Costs and Pipeline Development Costs.  Alamo will use, or will cause its
Affiliates to use, good faith commercially reasonable efforts to identify and
develop projects within the Development Area (collectively “Projects” and each a
“Project”) of the types listed below:
 
(a)  Completion of wells already drilled with improvements in completion
procedures.
 
(b) Acquisition of neighboring producing or shut in wells (such as Young Oil
Corp’s Gray Field wells  to be auctioned by administrator Spring  2011),
 
(c) Acquisition of new acreage and subsequent drilling of new wells,
 
(d) Acquisition and development of additional pipeline assets; and
 
(e) Drilling of new wells on existing or newly-acquired Leases.
 
 
2

--------------------------------------------------------------------------------

 
2.2 RKH, upon notice in writing to Alamo, shall have the right to audit Alamo or
its Affiliates' accounts and records relating to the development of the
Development Area for any calendar year within the twenty-four (24) month period
following the end of such calendar year to determine Alamo’s compliance with its
obligation under this Agreement.  Alamo shall bear no portion of the RKH's audit
cost incurred under this paragraph, unless agreed to by Alamo.  The audits shall
not be conducted more than once each year without prior approval of Alamo, and
shall be made at the expense of RKH.  Alamo shall reply in writing to an audit
report within 180 days after receipt of such report.
 
3. PRINCIPLES OF DEVELOPMENT AGREEMENT
 
3.1 By execution of this Agreement, the Parties desire to provide a vehicle for
the development of the Development Area and the Assets by Alamo or its
Affiliates as would a reasonably prudent operator.  In identifying and pursuing
projects, Alamo will apply the following principles:
 
(a) If a Project does not provide Alamo with an after-tax projected rate of
return of fifteen percent (15%) or greater, utilizing Alamo’s reasonable
estimates of costs, pricing and timing, Alamo or its Affiliates may reject such
Project.
 
(b) If a Project does provide an after-tax projected rate of return of fifteen
percent (15%) or more, but Alamo has one or more Projects in the Development
Area which it believes, based on the advice from its geologic, geophysical,
engineering and economic advisors, have a better technical chance of success or
a better rate of return, Alamo or its Affiliates may reject such Project in
favor of pursuing the more favorable Project.
 
(c) If a Project is burdened with legal, land title or other issues relating to
the commencement, performance, completion and operation of the Project, Alamo or
its Affiliates may reject such Project.
 
3.2 If Alamo or its Affiliates elect to proceed with a Project notwithstanding
the limitations contained in Sections 3.1(a)-(c), or elect to cause a third
Person to incur the costs of such Project, and if the costs for such Project are
Asset Acquisition Costs, Lease Acquisition Costs, Well Operation Costs or
Pipeline Operation Costs as defined herein, then such Project costs shall be
included in meeting Alamo’s obligation under Section 2.1.
 
4. GOVERNING LAW.  The laws of the Commonwealth of Kentucky shall govern the
interpretation and performance of this Agreement, excluding any conflict of laws
rule which would apply the law of another jurisdiction.
 
5. ASSIGNMENTS.  Neither Alamo nor any of its Affiliates may transfer or assign
all of its or their interests in the Assets in Development Area without first
requiring the transferee to assume and perform all of the obligations of Alamo
under this Agreement.  Any such assumption and agreement to perform shall be by
appropriate written instrument for the benefit of, and enforceable by,
RKH.  Notwithstanding the above, Alamo or its Affiliates may assign or transfer
their interests in individual Projects within the Development Area and cause
third Persons to incur Lease Acquisition Costs, Well Operation Costs and
Pipeline Operation Costs.  Subject to the restrictions on assignment contained
herein, this Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Parties.
 
6. RELATIONSHIP OF THE PARTIES.  It is the intent of the Parties to establish a
contractual relationship pursuant to this Agreement.  It is not the intent or
purpose of the Parties to create hereunder any partnership, joint venture or
association or the relationship of agency or employer and employee or any
fiduciary relationship, and neither this Agreement nor any of the operations
hereunder shall be construed as creating any such relationship.
 
7. NO THIRD PARTY BENEFICIARY.  Notwithstanding anything to the contrary herein,
Alamo’s obligations hereunder shall inure only to the benefit of the Parties
hereto and their permitted assigns, it being the express intention of the
Parties that no one shall be deemed a third party beneficiary of this Agreement.
 
8. ENTIRE AGREEMENT.  This Agreement shall constitute the entire agreement among
the Parties with respect to the subject matter covered hereby and shall
supersede any and all other writings, understandings (whether written or oral)
or memoranda entered into or discussed prior to the execution hereof.  This
Agreement may be amended, modified and supplemented only be written instrument
duly executed by each of the Parties.  The captions provided in this Agreement
are for convenience only and are not intended to provide a construction with
respect to any matter hereunder.
 
9. COUNTERPARTS.  This Agreement may be executed in one or more counterparts,
and each counterpart shall be deemed to be an original, but all counterparts
together shall constitute one instrument.
 
(signature page follows)
 


 
3

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by persons duly authorized to do so on behalf of the respective Parties on the
date first above written.
 
 
 

 
ALAMO ENERGY CORP.
a Nevada corporation 
   
 
By:
 
/a/ Allan Millmaker
     
Allan Millmaker
Its: Chief Executive Officer 
 



 

 
 
4

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO DEVELOPMENT AGREEMENT – PAGE 2 OF 2]
 
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by persons duly authorized to do so on behalf of the respective Parties on the
date first above written.
 
 
 
 

 
RANGE KENTUCKY HOLDINGS LLC
 
By its Manager: Range Exploration Partners LLC
   
 
By:
 
/s/ Frode Aschim
     
Frode Aschim
Its: Manager
 

 
 
 
 5

--------------------------------------------------------------------------------

 
 
 
 